The court affirms the finding of the Public Utilities Commission for the reason that in operations of a purely interstate character publication of notice of the filing of the application is not required, nor is proof necessary that there is any public convenience and necessity to be served; and for the further reason that the commission is without power to prevent the establishment and operation of a purely interstate route so long as there is a compliance with all rules and regulations of the commission and of the terms and conditions of such interstate certificate and all state laws and municipal ordinances as to the use of the streets and highways by an applicant for such purely interstate operation, all of which applicant has done and offers and promises to do in the future.
The finding of the commission is therefore not unreasonable nor unlawful, and the same is hereby affirmed.
Order affirmed.
  MARSHALL, C.J., JONES, DAY and KINKADE, JJ., concur. *Page 684